Citation Nr: 0332014	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1966.  This case is before the 
Board of Veterans Appeals (Board) from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona which granted service 
connection for bilateral hearing loss, rated noncompensable.  


FINDING OF FACT

The veteran has Level I hearing acuity in the right ear, and 
Level III hearing acuity in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The appellant was provided a 
copy of a RO decision in February 2002 explaining why a 
compensable rating for bilateral hearing loss was not 
warranted.  By a statement of the case (SOC) in July 2002 he 
was advised of the controlling law and regulations.  
Furthermore, the SOC advised him what evidence was of record, 
what was needed to establish entitlement to the benefit 
sought, and of his and VA's respective responsibilities in 
development of evidence.  A September 2001 letter outlined 
the notification requirements of the VCAA.  While the letter 
did advise him to submit evidence within 30 days, it went on 
to inform him that evidence submitted within one year would 
be considered.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  The veteran 
has been afforded a VA audio examination.  VA's notification 
and assistance duties are met.  

Factual Background

On private audiological evaluation in July 2001, right ear 
puretone thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz (Hz) were 20, 35, 55 and 25 decibels, 
respectively, for an average of 34 decibels.  Word 
recognition ability for conversation level speech of the 
right ear was described as "excellent."  The veteran's left 
ear puretone thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz were 35, 55, 65 and 70 decibels, 
respectively, for an average of 56 decibels.  Word 
recognition ability for conversation level speech of the left 
ear was described as "good."  

On VA audiological evaluation in October 2001 right ear 
puretone thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz were 35, 45, 65 and 75 decibels, 
respectively, for an average of 55 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear.  Left ear puretone thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 45, 70, 
80 and 85 decibels, respectively, for an average of 70 
decibels.  Speech audiometry revealed speech recognition 
ability of 84 percent in the left ear.  Mild to severe 
bilateral sensorineural hearing loss was diagnosed.  

In his March 2002 notice of disagreement (see VA Form 21-
4138) the veteran indicated that he had a great deal of 
difficulty hearing soft syllables and understanding normal 
conversation.  He added that he could not hear telephone 
conversation until the person on the other line spoke slowly 
in a very loud voice, pronouncing each word carefully.  

Laws and Regulations

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, it is not shown that the veteran's hearing 
loss disability has varied significantly in severity during 
the course of the appeal period.  Consequently, there is no 
evidentiary basis for "staged ratings" in this case.  The 
rating assigned reflects the maximum level of hearing loss 
shown during the appellate period.

Under the Rating Schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110.

Analysis

On October 2001 audiometry, the average puretone threshold 
for the veteran's right ear (obtained by adding the puretone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hz and dividing 
by four) was 55 decibels.  The percent of discrimination was 
92.  Intersecting the column in Table VI (38 C.F.R. § 4.85) 
for average puretone threshold falling between 50 and 57 with 
the line for percent of discrimination from 92 to 100 results 
in a numeric designation of level I for right ear hearing 
acuity.  On that same examination, the left ear average 
puretone threshold was 70 decibels.  The percent of 
discrimination was 84.  The resulting numeric designation for 
left ear hearing acuity is level III.  With a numeric 
designation of level I for the better ear and level III for 
the poorer ear, a noncompensable rating is warranted.  
38 C.F.R. § 4.85, Table VII.  While 38 C.F.R. § 4.86 provides 
for alternate means of rating when certain facts or hearing 
patterns are shown, such patterns are not shown in the 
instant case.  

The RO has applied the Rating Schedule accurately, and there 
is no schedular basis for a higher rating.  Audiometry 
results are dispositive evidence in a claim regarding the 
rating of hearing loss disability.  The veteran's statements 
describing his symptoms are considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Here, such 
mechanical application of the Rating Schedule results in a 
noncompensable rating.  

The veteran's arguments regarding his problems hearing 
suggest that an extraschedular rating possibly should be 
addressed.  However, nothing in the record reflects such 
factors as marked interference with employability or frequent 
hospitalizations for the hearing loss so as to warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321.  




ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



